Citation Nr: 9906146	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of an 
insect bite of the right leg.  

2.  Entitlement to service connection for arthritis of 
multiple joints.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected cervical spine disability, and post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an increased rating for residuals of a 
chip fracture of the sixth cervical vertebra (C6), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 
INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from December 1967 until May 1969 and in the 
United States Navy from May 1976 until May 1980.  He was 
discharged from a period of service in the Navy from May 1980 
until July 1984 under other than honorable conditions.  An 
administrative decision in April 1986 determined that the 
veteran's discharge from the period of service in the Navy 
from May 1980 to July 1984 was considered to be dishonorable 
and, thus, a bar to all benefits "other than excepted 
insurance rights" based on that period of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  

At a June 1998 hearing before the undersigned Board Member, 
while sitting in Washington, D.C., the veteran raised a claim 
for service connection for a disorder of the lumbar spine 
(pages 14 and 15 of the transcript).  This issue has not been 
addressed by the RO and is not before the Board for appellate 
review.  It is referred to the RO for appropriate action. 

Additionally, at the time of his hearing the veteran made 
reference to exposure to Agent Orange while he was stationed 
in Vietnam.  A November 1994 Report of Contact reflects that 
the veteran requested clarification his Agent Orange claim 
filed in 1985 but a review of that claim (VA Form 21-526) did 
not reflect that such a claim had been made.  The veteran had 
stated that he was receiving compensation under the Agent 
Orange Payment Program and he was requested to send in the 
medical evidence in conjunction with that claim.  Later in 
November 1994 he was also forwarded VA Form 21-4138, 
Statement in Support of Claim, and requested to specify the 
disability which he claimed had resulted from Agent Orange 
exposure and to specify the dates and places of treatment, as 
well as all of medical evidence to support his claim.  

The veteran never returned the VA Form 21-4138 and while he 
made reference to Agent Orange exposure in Vietnam at the 
June 1998 hearing, he still has never clarified exactly 
which disability(ies) he claims resulted from such exposure.  
Accordingly, in keeping with the duty imposed under 38 
U.S.C.A. § 5103 (West 1991) to assist a claimant in 
completing an application for benefits, the veteran is 
placed on notice that he must comply with the earlier 1994 
request and specify the disability(ies) claimed and provide 
information pertaining to the incurrence and treatment or 
evaluation of such disability(ies).  

Lastly, a June 1991 decision of the Board denied, in part, 
service connection for a nervous disorder on the basis of 
not having been incurred during active service.  However, 
the veteran now claims service connection for PTSD as a 
result of exposure to inservice combat and non-combat trauma 
as well as service connection for an acquired psychiatric 
disorder as secondary to pain and disability from his 
service-connected cervical spine disorder.  Since the 
criteria for an award of service connection under either of 
these bases is different than the criteria for direct 
service incurrence (the basis for the prior denial) this 
claim will be addressed on a de novo basis.  

This decision will address only the issue of entitlement to 
an increased rating for residuals of a chip fracture of the 
sixth cervical vertebra (C6).  The issues of entitlement to 
service connection for residuals of an insect bite of the 
right leg, arthritis of multiple joints, an acquired 
psychiatric disability, claimed as secondary to service-
connected cervical spine disability and PTSD, will be 
addressed in the REMAND section of this decision.  


FINDINGS OF FACT

The veteran's residuals of a chip fracture of C6 are 
manifested by exaggerated complaints of pain and dysfunction, 
and while there is no more than moderate limitation of motion 
of the cervical spine and possibly some cervical spine muscle 
spasm, there is no documented cervical radiculopathy or 
severe intervertebral disc syndrome nor additional impairment 
from pain.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for residuals of a chip 
fracture of C6 is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A.§§ 1155, 5107(a) (West 
1991); 38 C.F.R.§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5285, 5290, and 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

Review of the service medical records reflect that on March 
20, 1979 the veteran complained of having had neck and back 
pain for 2 days.  He had been in a bus accident 5 days 
earlier.  When seen the day before, he had been given Parafon 
Forte without relief of symptoms.  He stated that he had felt 
all right a couple of days after the accident but the pain 
had started 2 days ago.  The pain started at the base of his 
head and extended to the lumbosacral region and involved the 
left arm and left leg.  He reported that the left paraspinal 
musculature was tender.  He had tenderness in the left arm 
upon motion.  The 5th digit of the left hand felt numb and 
cold.  He felt that his left leg was unable to support his 
weight.  On examination there was no paraspinal muscle spasm 
but there was slight pain on palpation and pain on motion of 
the paraspinal muscles.  Pain was also present in the left 
shoulder and left arm.  On pinprick testing there was 
decreased sensation in the ulnar nerve distribution, 
especially in the 5th digit of the left hand.  His left leg 
was within normal limits but he complained of numbness and 
tingling in his left foot and the toes of the left foot.  
Deep tendon reflexes in the left arm were normal.  The 
assessment was a questionably severe cervical muscle strain.  

A separate clinical notation of March 20, 1976 reflects that 
on the 4th day after the bus accident, but not before, the 
veteran complained of left sided weakness and now also 
complained of hypesthesia of the left arm.  On examination 
his neck was supple and there was full range of motion.  He 
complained of left deltoid pain on turning his head to the 
left.  Motor strength in the upper and lower extremities was 
5/5.  There was normal sensation to pinprick and soft touch.  
The impression was a history consistent with intracranial 
subdural process but the examination was absolutely negative 
for neurologic compromise.  

On March 26, 1979 it was reported that the veteran had 
continued to have left sided weakness which had decreased in 
severity.  On examination his deep tendon reflexes were equal 
and normal.  There was decreased motion in rotation of the 
neck.  Fibromyositis of the left trapezius muscle was 
reported.  His left 5th digit was cold.  There was no 
evidence of an intracranial process.  The assessment was 
musculoskeletal problems secondary to a bus accident.  
Osteopathic manipulation of the cervical, thoracic, and 
lumbar areas was recommended.  

On March 28, 1979 the veteran's motor and sensory status was 
intact.  There was no palpable spasm.  There was tenderness 
along the left sternocleidomastoid muscle.  There was full 
flexion and extension of the cervical spine and rotation was 
to 90 degrees in each direction but with pain on rotation to 
the right.  An X-ray revealed a fracture of C6.  The 
assessments were cervical (C6) avulsion fracture, cervical 
strain, and lumbar strain.  

In January 1984, the veteran complained of pain in the left 
side and midline of the cervical spine area.  Reportedly, he 
had been involved in a motor vehicle accident.  On 
examination he was unable to complete motion of the cervical 
spine without pain.  Later that day, he reported having had a 
chip fracture of a cervical vertebra in the past and on 
examination had full active range of motion.  There was 
tenderness of the left trapezius side of the neck and the 
left shoulder junction.  An X-ray of the cervical spine 
revealed no fracture.  The impression was cervical-thoracic 
strain.  

The July 1984 examination for discharge from the Navy was 
negative for pertinent disability but it was noted that he 
had a history of chronic pain in the left side of his body 
following a motor vehicle accident in 1979.  

The veteran was admitted for VA hospitalization from November 
to December 1984 for evaluation of chronic left-sided pain of 
the entire body and some numbness and tingling of the left 
upper extremity.  On examination he had no significant 
neurologic deficit but complained of constant pain and 
difficulty in ambulation.  He had a history of multiple 
vehicular accidents without internal head injury and a 
computerized tomographic (CT) scan of his head revealed mild 
atrophy but no other abnormality.  A repeat 
electroencephalogram (EEG) did not show any abnormality.  An 
X-ray of his entire spine was normal.  Electromyographic 
(EMG) and nerve conduction velocity (NCV) tests of his upper 
extremity were normal.  Because of the constant pain of a 
vague nature a psychiatrist and psychologist evaluated him.  
He was given Prolixin which the veteran reported did not help 
but was beneficial in the opinion of the psychiatrist.  A 
psychological evaluation suggested pain of psychogenic origin 
and the veteran was advised to seek treatment in stress 
management.  After all of the evaluations no neurologic 
abnormality was appreciated.  The pertinent discharge 
diagnoses were psychogenic pain syndrome and paranoid 
personality disorder.  

The veteran was afforded a VA examination in March 1989.  On 
motion of his neck, pain was referred to his left side and 
left shoulder.  There was tenderness in the area of the 
lumbar vertebrae and left paravertebral areas.  There was 
tenderness over both buttocks in the sciatic nerve areas.  At 
the time of the neurological evaluation he walked with a limp 
but the limp changed from one side to the other.  Muscle tone 
and strength were intact.  Deep tendon reflexes were 2+ and 
intact.  He denied having sensory sensation to pin prick.  X-
rays of the cervical spine revealed slight narrowing of the 
interspace between C4 and C5.  The pertinent diagnoses were 
discogenic disease of C4, C5 on the left.

On VA examination in February 1993, forward flexion of the 
cervical spine was to 30 degrees, extension was to 25 
degrees, lateral bending to the right was to 30 degrees and 
to the left 20 degrees.  On rotation, the veteran stated that 
his muscles were stiff and that there was no motion, but by 
measurement motion was to 35 degrees.  An X-ray of the 
cervical spine revealed straightening of the spine possibly 
due to muscle spasm, and the C7 vertebra was not visualized 
in a lateral projection.  

On additional VA examination in February 1995, as to the 
veteran's cervical spine, it was reported that since an 
inservice injury in 1979 he had had pain from his neck to the 
low back, radiating into both legs.  On examination he held 
his neck in a fixed position and stated that he could not 
rotate his neck.  The examiner commented that the veteran had 
not been compliant with examination requests (apparently as 
to measurement of motion).  It was reported that the veteran 
was not able to get up on the examining table.  

On VA examination in April 1996, the veteran complained neck 
pain and being unable to stand up.  Rotation of the cervical 
spine to the right was to 45 degrees and 30 degrees to the 
left.  Forward flexion was to 30 degrees and, with motion of 
his body, extension was to 25 degrees.  An MRI of his 
cervical spine revealed mild spondylitic changes at C4-5 and 
C5-6 associated with disc degeneration and disc bulging at 
this level causing mild encroachment of the cervical 
subarachnoid space with no cervical spinal cord compression 
and there was no evidence of disc herniation.  

At a June 1998 hearing before the undersigned Board Member, 
while sitting in Washington, D.C., regarding the veteran's 
cervical spine, he testified that he had a lot of pain and 
sometimes could not move his shoulders and his mind would 
become blank (page 12).  He had taken Tylenol with codeine 
until last month for neck pain (page 13). 

Analysis

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  The Board finds that the facts relevant to the 
issue of an increased evaluation for residuals of a chip 
fracture of C6 have been properly developed and, accordingly, 
no further assistance to the veteran is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
Moreover, in a claim for an increased rating it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Under 38 C.F.R. § 4.71a, DC 5285 residuals of a vertebral 
fracture without spinal cord involvement or abnormal mobility 
requiring a neck brace will be rated in accordance with 
definite limited motion or muscle spasms, adding for 
demonstrable deformity of a vertebral body.  

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation; moderate limitation warrants a 20 
percent evaluation; and severe limitation warrants a 40 
evaluation.  38 C.F.R. Part 4, DC 5290.  

Under 38 C.F.R. § 4.71a, DC 5293 a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome (IVDS) and a 
20 percent evaluation if moderate with recurring attacks.  A 
40 percent rating requires severe IVDS with recurring attacks 
and with little intermittent relief.  A 60 percent evaluation 
is warranted for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14.  Thus, there 
may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Rating actions in July 1986 and September 1989 considered 38 
C.F.R. § 4.71a, DC 5285 in rating the service-connected 
cervical spine disorder.  In this case there is virtually no 
evidence that the cervical vertebra fracture caused or has 
resulted in any spinal cord involvement nor abnormal mobility 
requiring the use of a neck brace.  Thus, under DC 5285, the 
rating is to be assigned on the basis of muscle spasm or 
limited motion, with the addition 10 percent if there is a 
vertebral body deformity.  

In this case, there is no radiological evidence of a 
vertebral body deformity.  Thus, the proper rating is to be 
assigned on the basis of muscle spasm or limited motion.  

Addressing limited motion first, the Board notes that the 
veteran has at times been uncooperative in providing accurate 
measurements of range of motion of the cervical spine.  Even 
so, the most recent range of motion testing in 1996 reflects 
that there remains more than half of the normal range of 
motion of the cervical spine.  Thus, the Board concludes that 
more than moderate limitation of motion, which would warrant 
a rating in excess of the 20 percent rating currently 
assigned, is not assignable based on limited motion alone.  

As to muscle spasm, X-rays have revealed some straightening 
of the cervical spine which may possibly be due to muscle 
spasm.  However, there are no objective neurological findings 
indicating the presence of cervical radiculopathy.  Thus, a 
rating in excess of 20 percent, on the basis of severe IVDS 
is not warranted.  

Also, with respect to both muscle spasm and limited motion, 
DCs 5290 and 5293, the Board must consider any dysfunction 
resulting from pain stemming from the cervical spine 
disability.  However, as has been thoroughly documented ever 
since the veteran's military service, there has been a 
continuing exaggeration of somatic complaints, particularly 
with respect to impairment from pain.  This includes pain 
from his service-connected cervical spine disorder.  Indeed, 
the complaints of pain have been repeatedly shown to be out 
of proportion to the otherwise clinically demonstrated degree 
of impairment.  Accordingly, the Board must conclude that an 
increased evaluation on the basis of additional limitation 
contemplated under 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board does not find that the evidence presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
criteria, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
There is no evidence of frequent periods of hospitalization 
or marked interference with employment.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected residuals of a 
chip fracture of C6.  Thus, there is no doubt to be resolved 
in favor of the veteran as to this issue.  


ORDER

An evaluation in excess of 20 percent for residuals of a chip 
fracture of C6 is denied.  


REMAND

The veteran is seeking entitlement to service connection for 
residuals of an insect bite of the right leg, arthritis of 
multiple joints, an acquired psychiatric disorder, claimed as 
secondary to service-connected cervical spine disability and 
PTSD.  Review of the evidence of record indicates that on the 
occasion of the veteran's personal hearing in June 1998, he 
testified that he is in receipt of Social Security disability 
benefits.  Records pertaining to the award of such benefits 
by the Social Security Administration (SSA) have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether service connection for the disability at 
issue may be granted.  As the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) held in Lind v. Principi, 3 Vet. App. 493, 
494 (1992), that the VA should attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records.  Thus, the RO must 
request complete copies of the SSA records utilized in 
awarding the veteran disability benefits.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1. The RO should request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the veteran disability benefits, as well 
as any supporting documentation, to 
include all medical examination reports 
and treatment records.  All records 
obtained should be associated with the 
veteran's claims file.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  Following completion of the above 
development, the RO should reconsider the 
veteran's claims for entitlement to 
service connection for residuals of an 
insect bite of the right leg, arthritis 
of multiple joints, an acquired 
psychiatric disorder, claimed as 
secondary to service-connected cervical 
spine disability and PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

- 4 -


- 1 -


